[exhibit106vivintgroupinc001.jpg]
Exhibit 10.6 FORM OF RESTRICTED STOCK UNIT AGREEMENT under the VIVINT GROUP,
INC. AMENDED AND RESTATED 2013 OMNIBUS INCENTIVE PLAN THIS AGREEMENT (the
“Agreement”) by and between Vivint Group, Inc., a Delaware corporation (the
“Company”), and the individual named on the signature page hereto (the
“Participant”) is made as of the date set forth on such signature page.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan. RECITALS: WHEREAS, the Company has adopted the Amended and Restated
2013 Omnibus Incentive Plan attached hereto as Exhibit A, and as may be amended
or supplemented from time to time in accordance with the terms thereof (the
“Plan”), the terms of which are hereby incorporated by reference and made a part
of this Agreement; and WHEREAS, the Committee (as defined in the Plan) has
determined that it would be in the best interests of the Company and its
stockholders to grant the Restricted Stock Units provided for herein to the
Participant pursuant to the Plan and the terms set forth herein. NOW, THEREFORE,
in consideration of the mutual covenants hereinafter set forth, the parties
agree as follows: 1. Grant of Restricted Stock Units. (a) Grant. The Company
hereby grants to the Participant on the date of grant set forth on the signature
page hereto (the “Date of Grant”) Restricted Stock Units, on the terms and
conditions hereinafter set forth, with respect to the number of shares of Common
Stock set forth on the signature page hereto (the “RSU Award”), subject to
adjustment as set forth in the Plan and this Agreement. (b) Vesting. Subject to
the Participant’s continued Employment through the applicable vesting date, the
RSU Award shall vest and become exercisable with respect to one- third (1/3) of
the Restricted Stock Units on each of the first three anniversaries of the date
specified as the “Vesting Start Date” on the signature page hereto; provided,
that upon a Change of Control prior to the applicable vesting date, all
then-unvested Restricted Stock Units shall become fully vested immediately prior
to the effective time of such Change of Control. For the avoidance of doubt, an
initial public offering of the Company or its affiliates shall not be considered
a Change of Control. Upon a Termination for any reason all unvested Restricted
Stock Units shall be forfeited for no consideration. Any Restricted Stock Unit
which has become vested in accordance with the foregoing shall be referred to as
a “Vested Restricted Stock Unit”, and any Restricted Stock Unit which is not a
Vested Restricted Stock Unit, an “Unvested Restricted Stock Unit”.
001366-0001-15794-Active.25831013.6



--------------------------------------------------------------------------------



 
[exhibit106vivintgroupinc002.jpg]
2 (c) Settlement of Restricted Stock Units. (i) The provisions of Section
9(d)(ii) of the Plan are incorporated herein by reference and made a part hereof
and, in accordance therewith, subject to Section 2(b)(i), any Vested Restricted
Stock Units shall be settled as soon as reasonably practicable (and, in any
event, within two and one-half months) following the earliest to occur of (x)
the termination of the Participant’s Employment by the Company or the
Participant for any reason other than (1) by the Company for Cause or (2) by the
Participant at a time when grounds exist for a termination with Cause, (y) a
Change of Control and (z) the fifth (5th) anniversary of the Date of Grant. (ii)
Upon the settlement of a Vested Restricted Stock Unit, the Company shall (or
shall cause 313 Acquisition LLC, a Delaware limited liability company (“Parent”)
to) pay to the Participant an amount equal to one share of Common Stock. As
determined by the Committee, the Company or Parent shall pay such amount in (w)
cash, (x) shares of Common Stock valued at Fair Market Value, (y) shares or
units of capital stock of Parent or one of Parent’s majority-owned Subsidiaries
that beneficially owns, directly or indirectly, a majority of the voting power
of the Company’s capital stock (“Alternative Equity”) valued at Fair Market
Value (measured as though all references to Common Stock in such definition of
“Fair Market Value” in the Plan were replaced with Alternative Equity) or (z)
any combination thereof. For the avoidance of doubt, it is the expectation of
the Committee that the RSU Award will be settled in shares of Common Stock or
Alternative Equity issued by Parent or another majority parent entity to the
Company. Any fractional shares of Common Stock or Alternative Equity may be
settled in cash, at the Committee’s election. (iii) Notwithstanding anything in
this Agreement to the contrary, neither the Company nor Parent shall have any
obligation to issue or transfer any shares of Common Stock or Alternative Equity
as contemplated by this Agreement unless and until such issuance or transfer
complies with all relevant provisions of law. As a condition to the settlement
of any portion of the RSU Award evidenced by this Agreement, the Participant
shall execute the Stockholders’ Agreement (provided that, if the Participant is
already a party to the Stockholders’ Agreement, then the shares of Common Stock
or Alternative Equity acquired as a result of the settlement of the RSU Award
shall automatically become subject to such agreement(s) without any further
action). 2. Certain Sales Upon Termination of Employment. (a) Put Option. (i)
Prior to a Public Offering, if the Participant’s Employment with the Company,
its Affiliates and its Subsidiaries is terminated (x) due to the death of the
Participant or (y) by the Company, its Affiliates and its and/or Subsidiaries as
a result of the Disability of the Participant, then the Participant and the
Participant’s Permitted Transferees (as defined in Section 8 hereof, and
together with the Participant hereinafter sometimes collectively referred to as
the “Participant’s Family Group”) shall have the
001366-0001-15794-Active.25831013.6



--------------------------------------------------------------------------------



 
[exhibit106vivintgroupinc003.jpg]
3 right, subject to the provisions of Section 3 hereof, for 180 days following
the later of (A) the date that is 210 days after the date of termination of
Participant’s Employment and (B) the date that is six months and one day after
the date on which the any Vested Restricted Stock Units are settled, to sell to
the issuer (the “Issuer”) of the shares of Common Stock or Alternative Equity
(as applicable, the “Issuer Equity”) (the “Put Right”), and the Issuer shall be
required to purchase (subject to the provisions of Section 3 hereof), on one
occasion from each member of the Participant’s Family Group, all (but not less
than all) of the Issuer Equity acquired pursuant to the settlement of Vested
Restricted Stock Units then held by the Participant’s Family Group at a price
equal to Fair Market Value of such Issuer Equity (measured as of the date that
the relevant election to purchase such Issuer Equity is delivered (the
“Repurchase Notice Date”)). In order to exercise its rights with respect to
Issuer Equity pursuant to this Section 2(a)(i), the Participant’s Family Group
shall also be required to simultaneously exercise any similar rights it may have
with respect to any other Issuer Equity held by the Participant’s Family Group
in accordance with the terms of the agreements pursuant to which such other
Issuer Equity was acquired from the applicable Issuer. (ii) If the Participant’s
Family Group desires to exercise the Put Right, the members of the Participant’s
Family Group shall send one written notice to the Company setting forth such
members’ intention to collectively sell all of their Issuer Equity pursuant to
Section 2(a)(i), which notice shall include the signature of each member of the
Participant’s Family Group. Subject to the provisions of Section 3(a), the
closing of the purchase shall take place at the principal office of the Company
on a date specified by the Company no later than the 60th day after the giving
of such notice. (b) Call Option. (i) If the Participant’s Employment terminates
for any reason or in the event of the Participant’s engaging in a Competitive
Activity, the Issuer shall have the right and option, but not the obligation, to
purchase any or all of the Issuer Equity held by the Participant and the
Participant’s Family Group, during either of the one-year periods following each
of (x) the date of termination of Participant’s Employment, (y) the date on
which a Competitive Activity occurs (or, if later, the date on which the Board
has actual knowledge thereof) or (z) the date that is six months and one day
after the date on which the Participant acquires such Issuer Equity pursuant to
the settlement of a Vested Restricted Stock Unit(or such later date as is
necessary in order to avoid the application of adverse accounting treatment to
the Company) (the “Call Option”), in each case, at a price determined as follows
(it being understood that if Issuer Equity subject to repurchase hereunder may
be repurchased at different prices, the Issuer may elect to repurchase only the
portion of the Issuer Equity subject to repurchase hereunder at the lower
price): (A) Death or Disability. If the Participant’s Employment is terminated
(x) due to the death of the Participant or (y) by the Company and its
Subsidiaries as a result of the Disability of the Participant, then the purchase
price will be Fair Market Value of such Issuer Equity (measured as of the
Repurchase Notice Date); 001366-0001-15794-Active.25831013.6



--------------------------------------------------------------------------------



 
[exhibit106vivintgroupinc004.jpg]
4 (B) Termination without Cause; Other Resignation. If the Participant’s
Employment is terminated (x) by the Company without Cause or (y) by the
Participant at a time when grounds do not exist for a termination with Cause,
then the purchase price will be Fair Market Value of the Issuer Equity (measured
as of the Repurchase Notice Date); (C) Competitive Activity. In the event the
Participant engages in Competitive Activity not constituting a Restrictive
Covenant Violation, then the purchase price will be Fair Market Value of the
Issuer Equity (measured as of the Repurchase Notice Date). The Call Option
(except in the case of any event described in Section 2(b)(i)(B)) shall expire
upon the occurrence of a Public Offering. (ii) Notwithstanding the foregoing, in
the event (1) that the Participant’s Employment is terminated (A) by the Company
or any of its Subsidiaries with Cause or (B) by the Participant at a time when
grounds exist for a termination with Cause, or (2) of a Restrictive Covenant
Violation any Issuer Equity acquired pursuant to the settlement of a Vested
Restricted Stock Unit shall be forfeited without consideration. (iii) If the
Issuer desires to exercise the Call Option pursuant to this Section 2(b), the
Company shall, not later than the expiration of the period set forth in Section
2(b) send written notice to each member of the Participant’s Family Group of its
intention to purchase Issuer Equity, specifying the number or portion of the
Issuer Equity to be purchased (the “Call Notice”). Subject to the provisions of
Section 3, the closing of the purchase shall take place at the principal office
of the Company on a date specified by the Company no later than the 30th day
after the giving of the Call Notice. (iv) Notwithstanding the foregoing, if the
Issuer elects not to exercise the Call Option pursuant to this Section 2(b),
Parent or The Blackstone Group L.P. (through one of its Affiliates) may elect to
cause one of its Affiliates or another designee to purchase such Issuer Equity
at any time on the same terms and conditions set forth in this Section 2(b) by
providing written notice to each member of the Participant’s Family Group of its
intention to purchase Issuer Equity. (c) Obligation to Sell Several. If there is
more than one member of the Participant’s Family Group, the failure of any one
member thereof to perform its obligations hereunder shall not excuse or affect
the obligations of any other member thereof, and the closing of the purchases
from such other members by the Issuer or a designee shall not excuse, or
constitute a waiver of its rights against, the defaulting member. 3. Certain
Limitations on the Company’s Obligations to Purchase Issuer Equity. (a) Deferral
of Purchases. Notwithstanding anything to the contrary contained herein, the
Issuer shall not be obligated to purchase any portion of Issuer Equity at any
time pursuant to Section 2, regardless of whether it has delivered a Call Notice
or received a Put Notice, (i) to the extent that the purchase of such Issuer
Equity would result in (A) a violation of 001366-0001-15794-Active.25831013.6



--------------------------------------------------------------------------------



 
[exhibit106vivintgroupinc005.jpg]
5 any law, statute, rule, regulation, policy, order, writ, injunction, decree or
judgment promulgated or entered by any federal, state, local or foreign court or
governmental authority applicable to the Issuer or any of its Affiliates or any
of its or their property, or (B) after giving effect thereto, an event which
would constitute (or with notice or lapse of time or both would constitute) an
event of default under any of the financing documents of Issuer or its
Affiliates from time to time and any restrictive financial covenants contained
in the organizational documents of Issuer or its Affiliates (a “Financing
Default”); (ii) if immediately prior to such purchase there exists a Financing
Default which prohibits such purchase; or (iii) to the extent that there is a
lack of available cash on hand of the Issuer. The Issuer shall, within fifteen
(15) days of learning of any such fact, so notify the Participant (or the
Participant’s Family Group, as applicable) that it is not obligated to purchase
hereunder. (b) Notwithstanding anything to the contrary contained herein, any
Issuer Equity which the Issuer elects or is required to purchase, but which in
accordance with Section 3(a) is not purchased at the applicable time provided in
Section 2, shall be purchased by the Issuer (x) by delivery of a promissory note
for the applicable purchase price payable at such time as would not result in a
Financing Default, bearing interest at the prime lending rate in effect as of
the date of the exercise of the Call Option or Put Right or at the Applicable
Federal Rate at such time, if greater; or (y) if purchase by delivery of a
promissory note as described in clause (x) is not permitted due to the terms of
any outstanding Issuer indebtedness, or otherwise, then, for the applicable
purchase price (measured as of the actual purchase date) on or prior to the
fifteenth (15th) day after such date or dates that the purchase of such Issuer
Equity is no longer prohibited under Section 3(a) and the Issuer shall give the
Participant (or the Participant’s Family Group, as applicable) five (5) days’
prior notice of any such purchase. (c) Payment for Issuer Equity. If at any time
the Issuer elects or is required to purchase any Issuer Equity pursuant to
Section 2, the Issuer shall pay the purchase price for the Issuer Equity it
purchases (i) first, by the cancellation of any indebtedness, if any, owing from
the Participant to the Issuer or any of its Affiliates (which indebtedness shall
be applied pro rata against the proceeds receivable by each member of the
Participant’s Family Group receiving consideration in such repurchase) and (ii)
then, by the Issuer’s delivery of a check or wire transfer of immediately
available funds for the remainder of the purchase price, if any, against
delivery of the certificates or other instruments, if any, representing the
Issuer Equity so purchased, duly endorsed; provided that if (x) any of the
conditions set forth in Section 3(a) exists or (y) such purchase of Issuer
Equity would result in a Financing Default, in each case which prohibits such
cash payment (either directly or indirectly as a result of the prohibition of a
related cash dividend or distribution) (each a “Cash Payment Restriction”), the
portion of the cash payment so prohibited may be made, to the extent such
payment is not prohibited, by the Issuer’s delivery of a junior subordinated
promissory note (which shall be subordinated and subject in right of payment to
the prior payment of any debt outstanding under the senior financing agreements
and any modifications, renewals, extensions, replacements and refunding of all
such indebtedness) of the Issuer (a “Junior Subordinated Note”) in a principal
amount equal to the balance of the purchase price, payable within ten days after
the Cash Payment Restriction no longer exists, and bearing interest payable (and
compounded to the extent not so paid) as of the last day of each year at the
“prime rate” as published for JP Morgan Chase Bank from time to time, and all
such accrued and unpaid interest payable on the date of the payment of principal
(or, if applicable, the last installment of principal), with payments to be
applied in the 001366-0001-15794-Active.25831013.6



--------------------------------------------------------------------------------



 
[exhibit106vivintgroupinc006.jpg]
6 order of: first to any enforcement costs incurred by the Participant or the
Participant’s Family Group, second to interest and third to principal. The
Issuer shall have the rights set forth in clause (i) of the first sentence of
this Section 3(b) whether or not the member of the Participant’s Family Group
selling such Issuer Equity is an obligor of the Issuer. The principal of, and
accrued interest on, any such Junior Subordinated Note may be prepaid in whole
or in part at any time at the option of the Issuer. To the extent that the
Issuer is prohibited from paying accrued interest, that is required to be paid
on any Junior Subordinated Note prior to maturity, due to the existence of any
Cash Payment Restriction, such interest shall be cumulated, compounded annually,
and accrued until and to the extent that such Cash Payment Restriction no longer
exists, at which time such accrued interest shall be immediately paid.
Notwithstanding any other provision in this Agreement, the Issuer may elect to
pay the purchase price hereunder in shares or other equity securities of one of
its respective direct or indirect Affiliates with a fair market value equal to
the applicable purchase price, provided that such Affiliate promptly repurchases
such shares or other equity securities for cash equal to the applicable purchase
price or a Junior Subordinated Note with a principal amount equal to the
applicable purchase price. 4. Restrictive Covenants (Appendix A). The
Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and accordingly agrees, in the Participant’s capacity
as an investor and equity holder in the Company and its Affiliates, to the
Restrictive Covenants contained in Appendix A to this Agreement and/or
incorporated herein by reference. The Participant acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Appendix A would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, the Participant agrees that, in the event of such a
breach or threatened breach by the Participant, regardless of whether a transfer
of the RSU Award or Issuer Equity to a Permitted Transferee has occurred and in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. For the purposes of this
Agreement, the Participant shall have engaged in “Competitive Activity” if the
Participant engages in any activity otherwise prohibited by Appendix A after the
time limitations set forth in Appendix A. 5. Repayment of Proceeds. If the
Participant’s Employment is terminated by the Company with Cause or a
Restrictive Covenant Violation occurs, or the Company discovers after any
termination of Employment that grounds for a termination with Cause existed at
the time thereof, then the Participant shall be required to pay to the Company,
within 10 business days’ of the Company’s request to the Participant therefor,
an amount equal to the aggregate after-tax proceeds (taking into account all
amounts of tax that would be recoverable upon a claim of loss for payment of
such proceeds in the year of repayment) the Participant received either in cash
in respect to the settlement of Restricted Stock Units, or upon the sale or
other disposition of, or dividends or distributions in respect of, Issuer Equity
acquired upon the settlement of the RSU Award. Any reference in this Agreement
to grounds existing for a termination with Cause shall be determined without
regard to any notice period, cure period or other procedural delay or
001366-0001-15794-Active.25831013.6



--------------------------------------------------------------------------------



 
[exhibit106vivintgroupinc007.jpg]
7 event required prior to finding of, or termination for, Cause. The foregoing
remedy shall not be exclusive. 6. No Right to Continued Employment. Neither the
Plan nor this Agreement shall be construed as giving the Participant the right
to be retained in the employ of, or in any consulting relationship to, the
Company or any Affiliate. Further, the Company or any Affiliate may at any time
dismiss the Participant or discontinue any consulting relationship, free from
any liability or any claim under the Plan or this Agreement, except as otherwise
expressly provided herein. 7. Legend on Certificates. The certificates
representing the Issuer Equity received upon settlement of the RSU Award, if
any, shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Issuer Equity is listed or quoted or market to which the Issuer
Equity is admitted for trading and, any applicable federal or state or any other
applicable laws and the Company’s Certificate of Incorporation and Bylaws, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions. 8. Transferability. The RSU
Award, and the Restricted Stock Units granted hereunder, may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. No such permitted transfer of the RSU Award or any Restricted Stock
Units to heirs or legatees of the Participant shall be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions thereof. During the Participant’s
lifetime, the RSU Award is exercisable only by the Participant. 9. Withholding.
The provisions of Section 14(d) of the Plan are incorporated herein by reference
and made a part hereof. 10. Securities Laws. Upon the acquisition of any Issuer
Equity upon settlement of the RSU Award, the Participant will make or enter into
such written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement. 11. Notices. Any notice under this Agreement shall be addressed
as follows: if to the Company: Vivint Group, Inc. c/o 313 Acquisition LLC 4931
North 300 West 001366-0001-15794-Active.25831013.6



--------------------------------------------------------------------------------



 
[exhibit106vivintgroupinc008.jpg]
8 Provo, Utah 84604 Attention: General Counsel with copies (which shall not
constitute notice) to: The Blackstone Group, L.P. 345 Park Avenue New York, NY
10152 Attention: Peter Wallace and Simpson Thacher & Bartlett LLP 425 Lexington
Avenue New York, NY 10017 Attention: Gregory T. Grogan If to the Participant: At
the address appearing in the personnel records of the Company for the
Participant. Following the date hereof, notice may be delivered to either party
at such other address as either party hereto may hereafter designate in writing
to the other. Any such notice shall be deemed effective upon receipt thereof by
the addressee. 12. Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Utah
applicable to contracts made and to be performed wholly within the state of Utah
(except that the provisions of Section 1 of Appendix A shall be governed by the
law of the state where Participant is principally employed by the Company or its
Subsidiaries or, if the Participant and the Company or its Subsidiaries are
party to any employment agreement, the law of the state that governs such
employment agreement), without giving effect to the conflict of law provisions
that would direct the application of the law of any other jurisdiction. Any
suit, action or proceeding with respect to this Agreement, or any judgment
entered by any court in respect of any thereof, shall be brought exclusively in
any court of competent jurisdiction in Salt Lake City, Utah, and each of the
Company and the members of Participant’s Family Group hereby submits to the
exclusive jurisdiction of such courts for the purpose of any such suit, action,
proceeding or judgment. Each of the members of Participant’s Family Group and
the Company hereby irrevocably waives (i) any objections which it may now or
hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to this Agreement brought in any court of competent
jurisdiction in Salt Lake City, Utah, (ii) any claim that any such suit, action
or proceeding brought in any such court has been brought in any inconvenient
forum and (iii) any right to a jury trial. 13. RSU Award Subject to Plan and
Stockholders Agreement. By entering into this Agreement the Participant agrees
and acknowledges that the Participant has received and read a copy of the Plan.
The RSU Award and the Issuer Equity received upon settlement of
001366-0001-15794-Active.25831013.6



--------------------------------------------------------------------------------



 
[exhibit106vivintgroupinc009.jpg]
9 the RSU Award are subject to the Plan and the Stockholders’ Agreement. The
terms and provisions of the Plan and the Stockholders’ Agreement, as each may be
adopted or amended from time to time are hereby incorporated by reference. In
the event of a conflict between any term or provision contained herein and a
term or provision of the Plan and the Stockholders’ Agreement, the applicable
terms and provisions of the Plan will govern and prevail. In the event of a
conflict between any applicable term or provision of the Plan and any term or
provision of the Stockholders’ Agreement, the applicable terms and provisions of
the Stockholders’ Agreement will govern and prevail. 14. Amendment. The
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate this Agreement, but no such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination shall materially diminish the rights of the Participant hereunder
without the consent of the Participant unless such action is made in accordance
with the terms of the Plan. 15. Entire Agreement. This Agreement and the
documents referred to herein or delivered pursuant hereto which form a part
hereof contain the entire understanding of the parties with respect to the
subject matter hereof and thereof, provided, that if the Company or its
Affiliates is a party to one or more agreements with the Participant related to
the matters subject to Section 4 and Appendix A, such other agreements shall
remain in full force and effect and continue in addition to this Agreement and
nothing in this Agreement or incorporated by reference shall supersede or
replace any other confidentiality, non-competition, non-solicitation,
non-disparagement or similar agreement entered into between the Participant and
the Company (or any subsidiary or Affiliate) to the extent that such agreement
is more protective of the business of the Company or any subsidiary or
Affiliate), and provided, further, that to the extent a Participant is party to
any agreement that would, by its terms, vary the terms of this Agreement (other
than with respect to the matters subject to Section 4 hereof) or the
Stockholders’ Agreement (or provide more favorable rights and remedies to the
Participant), such terms will be deemed amended and shall not apply to the RSU
Award granted herein or any shares of Common Stock or Alternative Equity
acquired as a result of the settlement of the RSU Award. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and therein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter, other than as specifically provided for herein. PARTICIPANT ACKNOWLEDGES
AND AGREES THAT PARTICIPANT SHALL NOT BE ENTITLED TO ANY ADDITIONAL AWARDS UNDER
THE PLAN UNLESS SEPARATELY AGREED TO BY THE COMPANY FOLLOWING THE DATE HEREOF.
16. Injunctive Relief. Participant and Participant’s Permitted Transferees each
acknowledges and agrees that a violation of any of the terms of this Agreement
will cause the Company and its Affiliates irreparable injury for which adequate
remedy at law is not available. Accordingly, it is agreed that the Company shall
be entitled to an injunction, restraining order or other equitable relief to
prevent breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof in any court of competent jurisdiction in the
United States or any state thereof, in addition to any other remedy to which it
may be entitled at law or equity. 001366-0001-15794-Active.25831013.6



--------------------------------------------------------------------------------



 
[exhibit106vivintgroupinc010.jpg]
10 17. Rights Cumulative; Waiver. The rights and remedies of Participant and the
Company and/or its Affiliates under this Agreement shall be cumulative and not
exclusive of any rights or remedies which either would otherwise have hereunder
or at law or in equity or by statute, and no failure or delay by either party in
exercising any right or remedy shall impair any such right or remedy or operate
as a waiver of such right or remedy, nor shall any single or partial exercise of
any power or right preclude such party’s other or further exercise or the
exercise of any other power or right. The waiver by any party hereto of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any preceding or succeeding breach and no failure by either party to exercise
any right or privilege hereunder shall be deemed a waiver of such party’s rights
or privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder. 18. Section 409A.
It is intended that the Restricted Stock Units granted hereunder shall comply
with Section 409A of the Code, and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A of the Code. 19. Signature in
Counterparts. This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. [Signature page follows]
001366-0001-15794-Active.25831013.6



--------------------------------------------------------------------------------



 
[exhibit106vivintgroupinc011.jpg]
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the Date of Grant. Participant
____________________________________ Name: Date of Grant: Restricted Stock
Units: Vesting Start Date: 001366-0001-15794-Active.25831013.6



--------------------------------------------------------------------------------



 
[exhibit106vivintgroupinc012.jpg]
Acknowledged and agreed as of the date above first written: VIVINT GROUP, INC.,
for itself and on behalf of any “Issuer” (as defined in the Agreement)
____________________________________ Name: Title: Authorized Signatory
001366-0001-15794-Active.25831013.6



--------------------------------------------------------------------------------



 
[exhibit106vivintgroupinc013.jpg]
Appendix A-1 Appendix A Restrictive Covenants 1. Non-Competition;
Non-Solicitation; Non-Disparagement. (a) The Participant acknowledges and
recognizes the highly competitive nature of the businesses of the Company and
its Affiliates and Subsidiaries, and accordingly agrees as follows: (i) During
the Participant’s employment with the Company or its Affiliates or Subsidiaries
(the “Employment Term”) and for a period of one year following the date the
Participant ceases to be employed by the Company or its Affiliates or
Subsidiaries (the “Restricted Period”), the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (for the purposes of this Appendix
A, a “Person”), directly or indirectly solicit or assist in soliciting the
business of any then-current or prospective client or customer of any member of
the Restricted Group in competition with the Restricted Group in the Business.
(ii) During the Restricted Period, the Participant will not directly or
indirectly: (A) engage in the Business anywhere in the United States, or in any
geographical area that is within 100 miles of any geographical area where the
Restricted Group engages in the Business, including, for the avoidance of doubt,
by entering into the employment of or rendering any services to a Core
Competitor, except where such employment or services do not relate in any manner
to the Business; (B) acquire a financial interest in, or otherwise become
actively involved with, any Person engaged in the Business, directly or
indirectly, as an individual, partner, shareholder, officer, director,
principal, agent, trustee or consultant; or (C) intentionally and adversely
interfere with, or attempt to adversely interfere with, business relationships
between the members of the Restricted Group and any of their clients, customers,
suppliers, partners, members or investors. (iii) Notwithstanding anything to the
contrary in this Appendix A, the Participant may, directly or indirectly own,
solely as an investment, securities of any Person engaged in a Business
(including, without limitation, a Core Competitor) which are publicly traded on
a national or regional stock exchange or on the over-the-counter market if the
Participant (i) is not a controlling person of, or a member of a group which
controls, such person and (ii) does not, directly or indirectly, own 2% or more
of any class of securities of such Person. 001366-0001-15794-Active.25831013.6



--------------------------------------------------------------------------------



 
[exhibit106vivintgroupinc014.jpg]
Appendix A-2 (iv) During the Employment Term and the Restricted Period, the
Participant will not, whether on the Participant’s own behalf or on behalf of or
in conjunction with any Person, directly or indirectly: (A) solicit or encourage
any employee of the Restricted Group to leave the employment of the Restricted
Group; (B) hire any executive-level employee, key personnel, or manager-level
employee (i.e., any operations manager or district sales manager) who was
employed by the Restricted Group as of the date of the Participant’s termination
of employment with the Company or who left the employment of the Restricted
Group coincident with, or within one year prior to or after, the termination of
the Participant’s employment with the Company; or (C) encourage any consultant
of the Restricted Group to cease working with the Restricted Group. (v) For
purposes of this Agreement: (A) “Restricted Group” shall mean, collectively, the
Company and its subsidiaries and, to the extent engaged in the Business, their
respective Affiliates (including The Blackstone Group L.P. and its Affiliates).
(B) “Business” shall mean (1) origination, installation, or monitoring services
related to residential or commercial security, life-safety, energy management or
home automation services, (2) installation or servicing of residential or
commercial solar panels or sale of electricity generated by solar panels, (3)
design, engineering or manufacturing of technology or products related to
residential or commercial security, life-safety, energy management or home
automation services and/or (4) provision of television, wireless voice and/or
data services, including internet, through a common internet connectivity
pipeline into the home. (C) “Core Competitor” shall mean ADT Security
Services/Tyco Integrated Security, Security Networks, LLC, Protection 1, Inc.,
Protect America, Inc., Stanley Security Solutions, Inc., Vector Security, Inc.,
Slomins, Inc., Monitronics International, Inc., Life Alert, Comcast Corporation,
Time Warner, Inc., AT&T Inc., Verizon Communications, Inc., DISH Network Corp.,
DIRECTV, Pinnacle, JAB Wireless, Inc., Clearwire Corporation, CenturyLink, Inc.,
Cox Communication, Inc. and any of their respective Affiliates and current or
future dealers, and Sungevity, Inc., RPS, Sunrun Inc., Solar City Corporation,
Clean Power Finance, SunPower Corporation, Corbin Solar Solutions LLC, Galkos
Construction, Inc., Zing Solar, Terrawatt, Inc., and any of their respective
Affiliates or current or future dealers. (vi) Notwithstanding the foregoing, if
Executive’s principal place of employment is located in California, then the
provisions of Sections 1(a)(i) and 1(a)(ii) of this Appendix A shall not apply
following Executive’s termination of employment to the extent any such provision
is prohibited by applicable California law. 001366-0001-15794-Active.25831013.6



--------------------------------------------------------------------------------



 
[exhibit106vivintgroupinc015.jpg]
Appendix A-3 (b) During the Employment Term and the three-year period beginning
immediately following the Employment Term, the Participant agrees not to make,
or cause any other person to make, any communication that is intended to
criticize or disparage, or has the effect of criticizing or disparaging, the
Company or any of its affiliates, agents or advisors (or any of its or their
respective employees, officers or directors (it being understood that comments
made in the Participant’s good faith performance of his duties hereunder shall
not be deemed disparaging or defamatory for purposes of this Agreement). Nothing
set forth herein shall be interpreted to prohibit the Participant from
responding truthfully to incorrect public statements, making truthful statements
when required by law, subpoena or court order and/or from responding to any
inquiry by any regulatory or investigatory organization. (c) It is expressly
understood and agreed that although the Participant and the Company consider the
restrictions contained in this Section 1 to be reasonable, if a final judicial
determination is made by a court of competent jurisdiction that the time or
territory or any other restriction contained in this Appendix A is an
unenforceable restriction against the Participant, the provisions of this
Appendix A shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Appendix
A is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein. (d) The period of time during which the
provisions of this Section 1 shall be in effect shall be extended by the length
of time during which the Participant is in breach of the terms hereof as
determined by any court of competent jurisdiction on the Company’s application
for injunctive relief. (e) The provisions of Section 1 hereof shall survive the
termination of the Participant’s employment for any reason. 2. Confidentiality;
Intellectual Property. (a) Confidentiality. (i) The Participant will not at any
time (whether during or after the Participant’s employment with the Company) (x)
retain or use for the benefit, purposes or account of the Participant or any
other Person; or (y) disclose, divulge, reveal, communicate, share, transfer or
provide access to any Person outside the Company (other than the Participant’s
professional advisers who are bound by confidentiality obligations or otherwise
in performance of the Participant’s duties under the Participant’s employment
and pursuant to customary industry practice), any non-public, proprietary or
confidential information --including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, 001366-0001-15794-Active.25831013.6



--------------------------------------------------------------------------------



 
[exhibit106vivintgroupinc016.jpg]
Appendix A-4 personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals --
concerning the past, current or future business, activities and operations of
the Company, its Affiliates or Subsidiaries and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board. (ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant; (b) made legitimately available to the
Participant by a third party without breach of any confidentiality obligation of
which the Participant has knowledge; or (c) required by law to be disclosed;
provided that with respect to subsection (c) the Participant shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and reasonably cooperate with any attempts by the Company
to obtain a protective order or similar treatment. (iii) Except as required by
law, the Participant will not disclose to anyone, other than the Participant’s
family (it being understood that, in this Agreement, the term “family” refers to
the Participant, the Participant’s spouse, children, parents and spouse’s
parents) and advisors, the existence or contents of this Agreement; provided
that the Participant may disclose to any prospective future employer the
provisions of this Appendix A. This Section 2(a)(iii) shall terminate if the
Company publicly discloses a copy of this Agreement (or, if the Company publicly
discloses summaries or excerpts of this Agreement, to the extent so disclosed).
(iv) Upon termination of the Participant’s employment with the Company for any
reason, the Participant shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
Subsidiaries or Affiliates; and (y) immediately destroy, delete, or return to
the Company, at the Company’s option, all originals and copies in any form or
medium (including memoranda, books, papers, plans, computer files, letters and
other data) in the Participant’s possession or control (including any of the
foregoing stored or located in the Participant’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential
Information, except that the Participant may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information. (b) Intellectual Property. (i) If the Participant creates, invents,
designs, develops, contributes to or improves any works of authorship,
inventions, intellectual property, materials, documents or other work product
(including without limitation, research, reports, software, databases, systems,
applications, presentations, textual works, content, or audiovisual materials)
(“Works”), either alone or with third parties, at any time during the
Participant’s employment by the Company and within the scope of such employment
and/or with the use of any the Company resources (“Company Works”), the
Participant 001366-0001-15794-Active.25831013.6



--------------------------------------------------------------------------------



 
[exhibit106vivintgroupinc017.jpg]
Appendix A-5 shall promptly and fully disclose same to the Company and hereby
irrevocably assigns, transfers and conveys, to the maximum extent permitted by
applicable law, all of the Participant’s right, title, and interest therein
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition, other intellectual property laws, and related laws)
to the Company to the extent ownership of any such rights does not vest
originally in the Company. If the Participant creates any written records (in
the form of notes, sketches, drawings, or any other tangible form or media) of
any Company Works, the Participant will keep and maintain same. The records will
be available to and remain the sole property and intellectual property of the
Company at all times. (ii) The Participant shall take all requested actions and
execute all requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Company Works. (iii) The Participant shall not improperly use for
the benefit of, bring to any premises of, divulge, disclose, communicate,
reveal, transfer or provide access to, or share with the Company any
confidential, proprietary or non-public information or intellectual property
relating to a former employer or other third party without the prior written
permission of such third party. The Participant shall comply with all relevant
policies and guidelines of the Company that are from time to time previously
disclosed to the Participant, including regarding the protection of Confidential
Information and intellectual property and potential conflicts of interest. (iv)
The provisions of Section 2 hereof shall survive the termination of the
Participant’s employment for any reason. 001366-0001-15794-Active.25831013.6



--------------------------------------------------------------------------------



 
[exhibit106vivintgroupinc018.jpg]
Exhibit A Vivint Group, Inc. Amended and Restated 2013 Omnibus Incentive Plan
(Distributed Separately) 001366-0001-15794-Active.25831013.6



--------------------------------------------------------------------------------



 